Citation Nr: 0634683	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  03-19 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased disability evaluation for post-
operative retinal tear of the left eye, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision issued by the Regional Office 
(RO) in Wichita, Kansas in November 2002.  

The Board remanded this matter to the RO in May 2005 so that 
additional development of the evidence could be conducted.  
It has returned for appellate review.

The veteran testified before a local RO hearing officer in 
July 1997.  He also provided testimony at a hearing conducted 
by the undersigned Acting Veterans Law Judge in March 2004.  
At the March 2004 hearing, the veteran raised the issue of 
entitlement to service connection for a right eye disorder 
secondary to his service-connected left eye disorder.  See 
pages 12 and 13 of hearing transcript (transcript).  The 
Board, in its May 2005 remand, referred this matter to the RO 
for appropriate action.  Such action has yet to be 
accomplished.  As such, this matter is again referred to the 
RO for all appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  A 10 percent scheduler evaluation is the maximum 
assignable rating for unilateral or bilateral localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged, or 
diminished image.


3.  The best distant vision obtainable after correction is 
20/25 in the left eye and 20/20 in the right eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
post-operative retinal tear of the left eye have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.75, 4.84a, Diagnostic Code 
6011 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  A 
notice letter dated in June 2002 informed the veteran what 
type of evidence was necessary to support his claim.  The 
veteran responded, later in June 2002, that he had "no 
additional information or evidence."  A subsequent June 2003 
statement of the case (SOC) afforded the veteran notice of 
what type of evidence was necessary to support his claim and 
also informed him that he should submit all pertinent 
evidence in his possession.  Following the Board's May 2005 
remand, the claim was readjudicated in a June 2006 
supplemental SOC (SSOC).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) include a duty to explain how an effective 
date is assigned.  The Court held that upon receipt of a 
claim 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, the veteran was provided with various 
forms of notice, to include that cited above, which notified 
him of what type of information and evidence was needed to 
substantiate his claim for an increased rating.  Notably, he 
was also provided with notice of the type of evidence 
necessary to establish an effective date.  See June 2006 
SSOC.  

The Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.  


Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Indeed, there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the instant claim, any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Of course, an error is not 
harmless when it "reasonably affect(s) the outcome of the 
case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  Here, however, the notice provided since the 
November 2002 rating decision fulfilled the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to VA notice.  The actions taken by VA 
have cured any error in the timing of notice.  Further, the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Factual Background

An addendum to a VA discharge summary (showing that the 
veteran was admitted for alcohol/drug and psychiatric reasons 
from December 1995 to February 1996), shows that on January 
23, 1996, the veteran was hit above his left eye by a wooden 
board.  He had a 23 millimeter laceration above his left eye.  
X-ray studies of the facial bones were reported to have been 
negative.  


A May 1996 VA ophthalmology shows that the veteran incurred a 
left eye injury in February 1996, at which time he scratched 
his cornea and retinal hole.  He complained of tearing and 
tiredness of the eye.  The supplied diagnosis was history of 
blunt trauma left eye three months ago.  Retinal tear was not 
found on exam.  

A September 1996 VA eye outpatient record shows that the 
veteran complained of left eye pain and discomfort.  The 
veteran gave a history of laser surgery performed at a VA 
facility in July 1996 for a retinal break.  The laser surgery 
was reported to have been done to remove scar tissue under 
the left eyelid.  A history of bilateral dry eye was also 
mentioned.  Corrected vision of 20/20 was reported.  The 
diagnoses included retinal hole, no detachment; status post 
laser procedure for left eye retinal break; dry eye syndrome; 
myopia; and presbyopia.  

A February 1998 VA optometry outpatient treatment shows 
findings of 20/20 corrected bilateral vision.

A June 1998 VA eye examination report shows that the veteran 
reported a history of dry eyes, and that a small left eye 
scar had been previously noted.  Examination findings 
included uncorrected left eye vision as 14/14 (near) and 
20/200 (far).  Left eye corrected vision was 20/20 (far).  
Diplopia was not present.  No visual field deficit was shown.  
Bilateral myopia with astigmatism and dry eyes were 
diagnosed.

An August 1998 VA optometry outpatient treatment record shows 
diagnoses of 20/20 vision and dry eyes.  

A July 1999 letter from a private Doctor of Optometry shows 
that the veteran has 20/20 vision with glasses in each eye.  
However, due to nose problems the veteran could not wear 
glasses and was intolerant to contact lenses.  Without 
correction, the veteran's eyesight was noted to be 20/200.  

An August 2001 VA outpatient ophthalmology treatment record 
includes a diagnosis of viral conjunctivitis.


The report of an August 2002 VA eye examination shows a 
history of a left eye retinal tear and photophobia, and a 
one-year history of keratitis due to epidemic 
keratoconjunctivitis.  Examination showed uncorrected visual 
acuity in both eyes of 20/200.  Various corrections showed 
left eye acuity of 20/25 and 20/20.  Extraocular movements 
were full in both eyes, and the visual fields were full to 
confrontation bilaterally.  No staining of either cornea was 
shown.  Pigmented laser scars consistent with lasers in the 
left eye was shown, without any breaks or holes noted.  The 
supplied diagnoses were examination consistent with history 
of laser for retinal tear in the left eye with no residual 
visual loss or detachment, and epidemic keratoconjunctivitis 
with chronic subepithelial infiltrates in both eyes with 
photophobia and mild decreased vision starting approximately 
one year prior to the examination date.

A February 2003 VA outpatient ophthalmology treatment record 
includes a diagnosis of chronic epidemic 
keratoconjunctivitis, improved on medication.

In March 2004, the veteran provided testimony at a hearing 
conducted by the undersigned.  He complained of blurred 
vision, headaches, daily left eye pain, and of sensitivity to 
light.  He also complained of dry eyes.  See pages three and 
four of hearing transcript (transcript).  He added that he 
also suffered from a virus in both of his eyes.  See page 7 
of transcript.  The veteran further testified that he wore 
glasses.  See page 11 of transcript.  

A November 2004 VA outpatient ophthalmology treatment record 
includes diagnoses of dry eye syndrome and history of 
bilateral epidemic keratoconjunctivitis.

The report of a November 2005 VA eye examination includes a 
comprehensive medical history.  Examination showed corrected 
visual acuity of 20/25 -3 (left eye) and 20/20 (right eye) 
(far).  Near (16 inches) left eye corrected vision was 
20/100, and right eye corrected vision was 20/40.  Visual 
acuities without correction at far were 20/50 -2 (left eye) 
and 20/70- (right eye).  Vision fluctuation during 
examination was noted.  Conjunctivae were clear in both eyes.  
Goldman visual testing showed a constricted visual field to 
10 to 20 degrees in both eyes with poor reliability reported 
by the examiner.  The supplied diagnoses were:  history of 
left eye retinal tear with laser treatment; retinal scar 
consistent with service-connected left eye disorder, with the 
scar having "no effect" on the veteran's visual acuities; 
history of protracted course of epidemic keratoconjunctivitis 
in both eyes with last recurrence in the right eye in 2004 
(the examiner opined that the illness was not caused by, or 
the result of, the retinal tear injury or subsequent 
treatment); and bilateral dry eye syndrome, most likely the 
cause of the veteran's fluctuating vision and ocular 
discomfort, and not due to, or caused by, the retinal tear 
injury.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code (Code) is 
dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Code or Codes 
are most appropriate for application of the veteran's case 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

The RO has assigned the 10 percent rating currently in effect 
for the veteran's service-connected left eye disability 
(postoperative retinal left eye tear) pursuant to Code 6011.  
See 38 C.F.R. § 4.84a.  Under Code 6011, a 10 percent 
evaluation is warranted for unilateral or bilateral localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated enlarged, or 
diminished image.  10 percent is the maximum rating available 
under this Code.


The Rating Schedule provides that where vision in one eye is 
20/40 (6/12) or better and 20/40 in the other eye (6/12), or 
better, a noncompensable evaluation is warranted.  Where 
vision in one eye is 20/50 (6/15) and vision in the other eye 
is 20/40 (6/12) or 20/50 (6/15), a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.84a, Codes 6078, 6079.  Where 
vision in one eye is 20/70 (6/21) or 20/100 (6/30) in one eye 
and 20/40 in the other eye, a 10 percent evaluation is 
warranted.  38 C.F.R. § 4.84a, Code 6079.  For a rating for 
visual impairment, the best distant vision obtainable after 
the best correction by glasses will be the basis of the 
rating.  38 C.F.R. § 4.75.  The best distance vision 
obtainable after best correction by glasses will be the basis 
of the rating, except in cases of keratoconus in which 
contact lenses are medically required.  Id.  

Analysis

Initially, the Board notes that the veteran's left eye 
disorder is currently evaluated under Code 6011.  As noted, 
the 10 percent rating currently in effect is the maximum 
rating available under that Code.  Therefore, the Board will 
consider other potentially applicable diagnostic codes under 
which the veteran may be entitled to a rating in excess of 10 
percent.

Clinical evidence of record indicates that the veteran's best 
distant vision obtainable after best correction is, as 
reported as part of the November 2005 VA eye examination, 
20/25 in the left eye and 20/20 in the right eye.  While 
there is no rating in the schedule comparable to such visual 
acuity levels, the Board notes that where corrected vision in 
both eyes is at least 20/40, a zero percent rating is 
warranted.  Accordingly, the Board finds that a rating in 
excess of the currently assigned 10 percent evaluation is not 
warranted based on the veteran's currently demonstrated 
visual acuity.

The Board also reiterates that the VA examiner who performed 
the November 2005 VA eye examination opined that the 
veteran's retinal scar had "no effect" on his visual 
acuities, and that his history of protracted course of 
epidemic keratoconjunctivitis in both eyes and diagnosed 
bilateral dry eye syndrome was not due to, or caused by, his 
service-connected retinal tear injury.  

As the preponderance of the evidence is against the veteran's 
claim for the assignment of an initial or staged rating in 
excess of 10 percent for the veteran's eye disorder; an 
initial compensable rating for his left shoulder prior to 
December 11, 1998; a rating in excess of 10 percent for the 
left shoulder disorder prior to May 22, 2000; and to a staged 
rating in excess of 20 percent for a left shoulder disorder 
thereafter, the benefit of the doubt doctrine is not for 
application in the instant case.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance.  However, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's left eye disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.








ORDER

Entitlement to an increased rating for post-operative retinal 
tear of the left eye, currently evaluated as 10 percent 
disabling, is denied.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


